Citation Nr: 0024321	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974.

This matter arises from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied a claim for service 
connection for PTSD.  The case was referred to the Board of 
Veterans' Appeals (Board).  In June 2000, the veteran 
appeared for a hearing before the undersigned Board Member 
sitting in Muskogee, Oklahoma.  


REMAND

During the veteran's Travel Board Hearing in June 2000, his 
representative requested that a general psychiatric 
disability be included in the appeal.  In conjunction with 
that request, the veteran submitted additional evidence in 
July 2000.  The evidence, a statement from a VA psychologist, 
links the veteran's currently diagnosed depression to 
military service.  The psychologist refers to the veteran's 
personnel records in reaching his conclusion that depression 
had its onset during service.  Despite a military 
psychiatrist's finding that the veteran had no psychiatric 
illness prior to separation, the VA psychologist offers an 
opinion to the contrary in retrospect.  The veteran's claims 
folder contains only excerpts of personnel records cited by 
the VA psychologist as a basis for his opinion.  In order to 
complete the record on appeal, the RO should associate these 
records with the claims file.  In addition, notwithstanding 
the veteran's waiver of consideration by the agency of 
original jurisdiction of the evidence submitted in July 2000, 
the Board believes the RO should have an opportunity to 
review that evidence and issue a determination accordingly.   

Therefore, in light of the foregoing, this case is remanded 
for the following actions:

1.  The RO should obtain the veteran's 
complete personnel records covering his 
military service from June 1971 to June 
1974, in particular the records 
reflecting his conduct and behavior, 
including Article 15 proceedings and 
supervisory recommendations.

2.  If there is an indication that the 
veteran has continued in VA outpatient 
treatment, the RO should also obtain any 
VA mental health records not already 
associated with the claims file.

3.  After the records have been 
associated with the claims file, the RO 
should then review the records and re-
adjudicate the veteran's claim for an 
acquired psychiatric disability.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board.  

The purpose of this REMAND is to associate outstanding VA 
records with the claims file and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




